El Juez Asociado Sr. Figtjeras,
después de exponer los liecbos anteriores, emitió la opinión del Tribunal.
Considerando que si bien boy esta Corte Suprema es un Tribunal de apelación, según la Ley de la Asamblea Legisla-tiva aprobada en 12 de Marzo de 1903, bay que tener en cuen-ta que en su sección cuarta, se dispone que en todos los casos •en que la Ley de Enjuiciamiento Civil babla de recursos de ■casación, se entenderá de apelación, pero deja vigente el con-cepto de que sólo procede el recurso cuando se trate de sen-tencias definitivas ó tengan las resoluciones recurridas el carácter de tales, según los artículos 1687 y 1688 de la Ley de Enjuiciamiento Civil:
Considerando que ni la providencia de 23 de Octubre del ■año próximo pasado, ni su concordante, la del primero de Oc-tubre, dictadas por la Corte de Mayagüez, tienen el concepto de definitivas á los efectos de un recurso de esta índole:
Considerando además que Rivera no es parte en los autos en que promueve estos recursos y que bay otros medios y ;garantias dentro de la Ley Hipotecaria y de su Reglamento para obtener reparación de los agravios que bayan podido ■causarse por el procedimiento sumarísimo:
*99Considerando que en mérito de lo expuesto es improceden-te el recurso:
Vistas las disposiciones de que se deja hecho mérito.
Se declara no haber lugar al presente recurso de queja, con las costas á cargo de la parte recurrente; y comuniqúese esta resolución al Tribunal del Distrito de Mayagüez para los efectos procedentes.
Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos Hernández y MacLeary.
El Juez Asociado Sr. Sulzbacher no intervino en la reso-lución de este caso.